Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
GERALD PATRICK O’CONOR,                      )                      No. 08-03-00364-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                 County Court at Law No. 3
)
MT. CHAPARRAL, L.C.,                                   )                  of El Paso County, Texas
WARREN KIRWIN, and                                    )
RUSSELL HANSON,                                         )                         (TC# 96-4563)
)
                                    Appellees.                        )

MEMORANDUM OPINION

            Pending before the Court is a joint motion to dismiss the appeal filed pursuant to
Tex.R.App.P. 42.1.  The motion asserts that the parties have resolved their differences and both
parties request dismissal.  We grant the motion dismiss the appeal.  The motion does not specify that
the parties have reached an agreement regarding costs.  Accordingly, costs are taxed against
Appellant.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against
appellant).

January 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.